Citation Nr: 9936035	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-15 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of 
injury to the hands.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty between May 1957 and 
August 1978.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1989 and July 1999 rating 
decision of the North Little Rock, Arkansas, Department of 
Veterans Affairs Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
a nexus, or link, between psoriasis and the appellant's 
periods of active duty.

2.  The appellant's service-connected headache, post 
concussive, disability is currently manifested by subjective 
complaints of constant headache discomfort with severe 
episodes occurring 5 to 6 times a month, lasting anywhere 
from 1/2 to 1 hour or more, which responds well to medication 
and rest, with no objective evidence of multi-infarct 
dementia associated with brain trauma.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
psoriasis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  The schedular criteria for a rating in excess of 10 
percent for post concussive headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the appellant was 
involved in a motor vehicle accident in April 1959, hitting 
his head on the windshield.  He was not rendered unconscious, 
but subsequently developed headache.  Also, there were 
multiple injuries to the hands.  The appellant sustained a 
simple fracture of the right radius, with no artery or nerve 
involvement.  He further sustained a laceration of the left 
hand, with no artery or nerve involvement.  Subsequently 
dated treatment records show chronic headache complaints, 
diagnosed as post traumatic headaches.  A January 1965 
periodic examination reflects that there was normal range of 
motion and strength in the right wrist, and that there was no 
sequelae of laceration of the left hand or right wrist 
dislocation from the jeep accident in 1959.  Treatment 
records show that the appellant was seen for complaints of 
right forearm pain after he caught the arm in a "hydro-
flap" in July 1967, and he was seen for a puncture wound of 
the right wrist in August 1967, with complaints of finger 
numbness.  A November 1975 period examination is negative for 
complaints or findings for residuals of injuries to the 
hands/wrists.  Report of retirement examination dated June 
1978 reflects the presence of a 4.5 centimeter scar along the 
medial aspect of the left hand and frequent headaches.

Regarding dermatologic conditions, service treatment records 
show that the appellant had a hemangioma removed from the 
right wrist in May 1966 and that he was seen for tinea barbae 
in August 1966.

In December 1978, a VA examination was conducted.  The 
appellant complained of periodic  headaches related to head 
trauma in service, relieved by Anacin.  He reported injuries 
to the hands from a jeep accident in service, but noted that 
they were entirely functional.  Clinical findings were 
positive for a scar on the lateral surface of the hypothenar 
eminence of the left hand that was well healed and 
asymptomatic.  Both hands were clinically deemed "entirely 
functional."  There were no complaints or findings for 
psoriasis.

By a rating decision dated January 1979, service connection 
was established for headaches, residual of concussion, at the 
10 percent disability level, and residuals of injury to the 
hands at the noncompensable disability level.

Treatment records from the United States Air Force (USAF) 
dated January through June 1985 show that the appellant was 
treated for skin tags and a corn.  There were no complaints 
or findings for psoriasis.  Furthermore, there were no 
complaints or findings for residuals of injuries to the 
hands.

In December 1986, a VA examination was conducted.  There were 
no complaints of headaches, residuals of injuries to the 
hands, or psoriasis.

VA outpatient treatment records dated July 1990 to July 1991 
reflect that the appellant was seen for headache complaints, 
only partially relieved by Motrin.  It was noted that the 
appellant worked a 40 hour week as a USAF government mailman.  
Chronic, stable headaches was diagnosed.

In July 1991, the appellant reported that he had severe 
headache episodes along with back pain that caused him to 
lose 1 to 2 days a month of work.

In July 1995, the appellant requested a compensable 
evaluation for his hands, reporting generally that they had 
worsened.

VA outpatient treatment records dated June 1994 through July 
1995 reflect that the appellant was seen for keratolysis 
exfoliation, palmar psoriasis, and headaches.  In July 1995, 
he reported that he slammed his left hand in a door.  
Clinical findings were positive for left hypothenar eminence, 
edema, and tenderness, but there was full range of motion.  
Skin peeling was also found.  The assessment was trauma with 
soft tissue swelling of the left palm, and keratolysis 
exfoliation.

A VA hand examination in September 1995 reflects complaints 
of a gravel or glass sensation on the inside of his hands 
when he closes the fingers.  He further complained of a rash 
on the hands, which he hypothesized was a chemical allergy.  
Clinical findings were positive for a rash on the hands.  
There was full extension and flexion of the fingers, 
bilaterally, and the appellant could make a tight fist.  
Dorsiflexion was 70 degrees and palmar flexion was 55 
degrees, bilaterally.  Adduction/abduction of the wrists was 
normal.  There was full pronation and supination of the 
forearm and full flexion and extension of the elbows.  No 
atrophy was seen and grip in both hands was good and strong.  
Radial pulses were good bilaterally.  No abnormality, other 
than rash, was detected bilaterally.  An x-ray study was 
unremarkable.  The examiner concluded that there was no 
evidence of abnormality or loss of function of either hand 
due to injury of the hands.  The presence of a marked rash 
was noted.

VA outpatient treatment records dated January 1997 to May 
1998 reflect that the appellant was seen for chronic 
headaches in August 1997 and February 1998.  He was also seen 
for psoriasis.  There were no complaints or findings for 
residuals of injury to the hands.

VA outpatient treatment records dated May through August 1998 
reflect that the appellant was seen in February 1998 for 
"variants of a migraine without mention of intractable 
migraine; cluster headache."  Sertraline was noted to help 
with headaches.  He was again seen in August 1998 for 
"classical migraine w/o [without] mention of intractable 
migraine."  It was noted that the appellant was taking 
Sertraline for relief and had been doing well.  Headaches 
were described as controlled with Sertraline in August 1998.

On VA neurological examination in May 1998, the appellant, 
age 61, reported that he worked part-time performing light 
construction work.  At this time, he complained of post 
traumatic headaches from a closed head injury in service.  He 
reported a constant headache during awake hours with 
fluctuating severity and band-like in distribution (beginning 
in the frontal areas and radiating over the temporal areas 
and down the back of his neck).  The appellant described the 
pain as tight, band-like, squeezing and pressure-like 
sensation.  He did not describe throbbing pain, vomiting, 
photophobia, phonophobia, or focal neurological symptoms.  He 
reported that the headache briefly incapacitates him for 5 to 
10 minutes about 3 times a week, forcing him to sit and rest.  
He uses Motrin for relief and indicated that his headache is 
"perhaps a little bit worse" than at his last rating.  
Clinical findings were unremarkable.  The impression was post 
traumatic headaches with normal neurological examination.

On VA hand examination dated June 1998, the appellant 
reported a history of psoriasis of the hands since 1968.  
There were no complaints of functional impairment due to 
injury of the hands in service.  Dermatological examination 
was performed.  The diagnosis was psoriasis.

In January 1999, a personal hearing was conducted.  
Initially, the appellant's attorney argued that the VA hand 
examination in June 1998 was inadequate for rating purposes 
because it focused on the hands' dermatological disorders 
rather than the functional problems due to in-service injury 
to the hands.  At this time, the issue of service connection 
for psoriasis, unrelated to the in-service jeep accident, was 
raised.  Concerning headache disability, the appellant 
testified that the frequency was "now constant" and that 
they were "very severe" in nature.  He indicated that he 
sought treatment from the VA neurology clinic about 3 times a 
year.  He reported that headaches interfered with employment.  
He testified that he last worked full-time 7 years earlier 
(1992) in pest control.  He alleged that he lost 3 weeks from 
work during his last 12 months of full-time employment.  The 
appellant reported that he voluntarily left his full-time 
employment because of a dispute regarding his disability.  He 
stated that his supervisor "had no love of people that 
claimed disabilities."  He stated that he thereafter worked 
part-time, 3 to 4 hours a day, for his son-in-law.  This work 
included cleaning-up yards and hauling materials away from 
building sites.  He reported that his headaches do not 
interfere with this work "because it's outside work" 
although he has shown up at work with a headache.  He denied 
lost time from work due to headaches, although he reported 
interference with sleep due to headaches.  He reported that 
the light flickering of television bothers his headaches, as 
well as, the fluorescent lights at his church.  The appellant 
described his headaches as band-like pain accompanied by 
nausea and light sensitivity (photophobia).  He claimed that 
headaches interfered with his schooling.  He denied any 
current employment, and stated that he quit his part-time 
work because "my hands were killing me."  On questioning 
from the hearing officer, the appellant reported that he had 
headaches of such severity that he has had to lay down and 
close his eyes for 1/2 to 1 hour or more, 5 to 6 times a month.  
He reported seeing an aura with headaches.

Regarding his hands, the appellant testified that he was told 
by a VA medical professional that he had arthritis of the 
hands.  He further testified that his fingers and thumbs lock 
up, which was attributed to arthritis and aging by his VA 
treating physicians.

In January 1999, VA outpatient treatment records dated May 
1998 to January 1999 were received.  These records show that, 
in September 1998, the appellant was seen for severe headache 
of 11/2 months' duration.  He was scheduled for a neurology 
appointment.  In November 1998, the appellant reported that 
his headaches were managed well with Zoloft and that he was 
satisfied with the current situation.  The assessment was 
atypical headache, continue Zoloft.  These records are 
negative for complaints of residuals of injury to the hands.

Also, in January 1999, the appellant's attorney submitted 
copies of USAF treatment records dated 1986 to 1996.  These 
records show that the appellant was seen for hand eczema in 
November 1990.  In July 1997, the appellant sustained blunt 
trauma to the left wrist, with tenderness and swelling of the 
distal radius.  An x-ray was performed to rule out fracture.  
The study revealed "findings suspicious for effusion" and 
"deformity of the ulna, may be chronic in nature."  A 
treatment records dated November 1992 reflects that the 
appellant was treated for cellulitis of the right elbow 
related to injuring his elbow on a pick-up truck tailgate 3 
days earlier.

A VA outpatient treatment note dated January 1999 reflects 
that the appellant was "having headaches episodically - 
still followed by Neurology - taking all Rx's as 
prescribed."  Clinical findings were unremarkable.  The 
assessment was chronic headaches.

In April 1999, the appellant's attorney argued that an 
increased rating was warranted for headaches because "he has 
difficulties with headaches at least once a  month" and that 
the "fact that medications may ameliorate the symptoms does 
not warrant a lower rating."


I.  Claims for Service Connection

The appellant seeks service connection for psoriasis.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 10 
percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings for psoriasis and the appellant's periods of 
service.  We note that service medical records are negative 
for psoriasis and that this disorder was not medically 
documented until 1994.  While the appellant testified that he 
has had psoriasis since service, competent medical evidence 
has been received showing chronicity or continuity of 
psoriasis symptoms between service discharge in 1979 and 
1994.  Additionally, while the Board acknowledges the 
appellant's belief that a causal relationship exists between 
the development of psoriasis and his periods of active duty, 
he is not competent as a layperson to offer opinions on 
medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 
Vet.App. 211 (1993).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Therefore, the Board finds that the appellant has not 
submitted as well grounded claim for service connection for 
psoriasis.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its October 1999 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claim for service 
connection.
II.  Claims for Increase

The appellant contends that the evaluation assigned his 
service-connected headache disability does not reflect 
adequately the severity of his disorder.  He asserts that the 
evaluation should be increased because he has headache 
difficulties at least once a month and he argues that the 
fact his medications ameliorate those difficulties should not 
be used to deny that increase.

A claim for an increased evaluation is well grounded where 
the claimant asserts that a higher rating is justified due to 
an increase in severity of the service-connected condition.  
See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the 
appellant has claimed that his headache disability is more 
severe, his claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a). The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.
Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The rating schedule provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304 (dementia due 
to head trauma).  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Under diagnostic 8100, the rating schedule provides a 10 
percent rating for "migraine" with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is provided where there 
are migraines with characteristic prostrating attacks 
occurring on an averaging once a month over the last several 
months.  A 50 percent rating is provided where there are 
migraines with completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The evidence of record reveals that the appellant has 
continued to complain of headaches since his in-service motor 
vehicle accident.  However, the medical evidence of record 
fails to reveal any diagnosis of multi-infarct dementia 
associated with the brain trauma.  Rather, the appellant has 
subjective complaints of headaches.  As such, the current 10 
percent rating under Diagnostic Code 8045, as it relates to 
purely subjective complaints, contemplates the appellant's 
residuals of head injury, to include headaches.

In addition, a higher evaluation is not warranted under 
Diagnostic Code 8100.  The objective medical evidence of 
record does not demonstrate migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  Here, the appellant contends 
that he has a constant headache (not migraine) with severe 
episodes, which require laying down and rest, occurring 5 to 
6 times a month and lasting anywhere from 1/2 to 1 hour or 
more.  However, at the same time, he states that he only 
requires re-evaluation or treatment 3 times a year.  
Moreover, by the appellant's own admission, his severest 
headaches are incapacitating for only a brief period, being 
relieved by medication and rest.  While he alleges the 
presence of constant headache discomfort, this appears to be 
tolerable in nature, not severe, as demonstrated by the VA 
treatment notes of record.  In February 1998, it was noted 
that the appellant had "variants of a migraine without 
mention of intractable migraine; cluster headache."  At this 
time, Sertraline helped with symptoms.  In August 1998, it 
was noted that he had a "classical migraine w/o [without] 
mention of intractable migraine."  At this time, Sertraline 
was noted to provide relief and he was reportedly "doing 
well."  Headaches again were described as controlled with 
Sertraline in August 1998.  In November 1998, he stated that 
his headaches were managed well with Zoloft and that he was 
"satisfied with the current situation."  Lastly, we observe 
that on the most recent VA neurological examination in May 
1998 the appellant stated that his headache problems were 
only "perhaps a little bit worse" than at his last rating.  
The objective medical evidence of record does not corroborate 
the appellant's subjective complaints and do not demonstrate 
the presence of "characteristic prostrating attacks 
occurring on an average once a month over the last several 
months" as is required for an evaluation in excess of 10 
percent under diagnostic code 8100 (Migraine).

Accordingly, in view of the above, the criteria for a rating 
in excess of 10 percent for post concussive headaches are not 
met.  The Board notes that the provision of 38 C.F.R. § 3.102 
is not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.




ORDER

Service connection for psoriasis is denied.

An increased rating for headaches is denied.


REMAND

The Board observes that the VA examination of the hand in 
June 1998 focussed on the appellant's nonservice-connected 
skin disorder, rather than on those service-connected 
residuals of injury to the hands, if any.  The appellant's 
attorney has further taken issue with the nature of that 
examination.  Therefore, notwithstanding that prior VA 
examinations of the hands and treatment notes of record show 
no functional impairment or residuals of injury to the hands, 
the Board finds that remand is necessary because a well 
grounded claim for increase has been submitted, see 
Proscelle, supra., and a contemporaneous VA examination to 
ascertain the severity of that service-connected disorder has 
not been accomplished.

Also, if orthopedic disability etiologically related to the 
in-service injury to the hands is shown, the examination 
report must contain an opinion concerning the effect of pain 
upon the appellant's functional abilities, as is required by 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet.App. 202 
(1995), and address the rating criteria in relation to his 
symptoms.  See Johnson v. Brown, 9 Vet.App. 7 (1996).  If no 
functional impairment as a residual of injury to the hands in 
service is shown, the examiner need not address the DeLuca 
requirements.

We note that the appellant has had intercurrent injuries to 
the hands/wrists after service discharge and that he is of 
advancing age.  As such, it is possible than any functional 
impairment of the hands/wrists shown on the current 
examination may be unrelated to the injuries sustained in 
service given the long asymptomatic history.  Therefore, the 
VA examination ordered should focus on the inability, if any, 
of the appellant to perform the normal working movements of 
the hands/wrists and the etiology of any functional loss 
shown on examination.  Only those symptoms and loss of 
function attributable to the in-service motor vehicle 
accident injury to the hands/wrists may be considered when 
evaluating entitlement to an increased rating.  See 38 C.F.R. 
Part 4.

1.  The appellant should be scheduled for 
a VA examination by a qualified physician 
to fully evaluate the service-connected 
residuals of injury to the hands.  The 
claims folder, especially the service 
medical records pertaining to the motor 
vehicle accident in service and the post 
service treatment records showing injury 
to the hand/wrist, must be reviewed prior 
to the examination along with a copy of 
this remand.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  The examiner should identify 
all hand/wrist pathology etiologically 
related to the in-service injury to the 
hands/wrists and all functional 
impairment, if any, attributable thereto.
The examiner should fully describe 
the degree of limitation of motion 
for each hand and wrist.  Any 
limitation of motion shown must be 
confirmed by clinical findings such 
as swelling, muscle spasm, or 
satisfactory evidence of painful 
motion.  The examiner should 
identify the etiology of any 
limitation of motion that is shown.  
Furthermore, if abnormal hand/wrist 
pathology medically attributable to 
the in-service injury is shown, the 
inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described.  The degree of functional 
loss due to pain should also be 
indicated and whether there is more 
or less movement than normal, 
weakened movement, excess 
fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. 
§§ 4.40,4.45.
A complete rationale for all opinions 
expressed must be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

4.  VARO and the examiner are reminded 
that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet.App. 268 (1998)(if the 
Board remand a claim for further 
development but he Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

